Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on February 13, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 19 were filed.
4.	The drawings filed on 03/13/2021 are accepted by the Examiner.
5.	 Current claims 1 – 19 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS document filed on 02/13/2021 is acknowledged.

Priority


Claim Interpretation under 35 U.S.C. 112f
8.	Claims are not being interpretation under 35 U.S.C 112f, since they refer to an image sensing device as included in Fig 1, which includes a pixel array 30, a lens 20 to focus light reflected by target object 1 from a light source (laser diode 10) over the pixel array 30 with a plurality of unit pixels PX, wherein each pixel PX may be a CAPD (current-assisted photonic demodulator) pixel. The image sensing device includes a control circuit/block 40, that includes light source driver 42, a control circuit 41, a time controller 43 and a readout circuit 44 as disclosed on paragraphs  (See Fig 1; [0032 – 0043]) and also to pixel array 30 of Fig 2, which includes a plurality of pixels Pi,j, wherein the first detection structure and second detection structure refers to a first tap TA1201 and second tap TB0112 regularly arranged, wherein the first and second taps may be disposed in the center of four pixels arranged in a 2X2 pixel matrix and the first tap T1223 may be located at the center of a 2X2 pixel matrix including pixels P12, P13, P22 and P23 and the second tap TB2334 may be disposed in the center of a 2X2 pixel matrix including pixels P23, P24, P33 and P34 and wherein the first tap T1223 and second tap T2334 may be disposed in a first diagonal direction (See Fig 2; [0044 - 0056]). Fig 3 shows the details of the electrical structure of the pixel 23 of the pixel array of Fig 2 with the control nodes CN1223 and CN2334  and the detection nodes DN12a, DN23a, DN23b and DN34b (See 

Allowable Subject Matter
9.	Claims 1 – 19 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
	An image sensor (Jang’088 – US 2021/0288088 A1) comprising a first pixel that is structured to detect light to produce a first pixel output signal; and a second pixel located contiguous to the first pixel and structured to detect light to produce a second pixel output signal separate from the first pixel output signal, wherein each of the first pixel and the second pixel comprises: a detection region including a first demodulation node and a second demodulation node and configured to generate an electric current in a substrate and capture photocharges that are generated in response to incident light and move along the electric current; first pixel transistor region disposed at one side of the detection region, and configured to include a plurality of transistors processing the photocharges captured by the first demodulation node; and a second pixel transistor region disposed at other side of the detection region, and configured to include a plurality of transistors processing the photocharges captured by the second demodulation node, wherein the detection region, the first pixel transistor region, and the second pixel transistor region of the first pixel are arranged symmetrical to the detection region, the first pixel transistor region, and the second pixel transistor region of the second pixel with respect to a boundary between the first pixel and the second pixel. It does not qualify as a prior art. In 
	Even though, the related art teaches some features of the current invention such as an image sensor including a first and a second pixel to detect and be responsive to light, wherein each of the first pixel and the second pixel comprises: a detection region including a first demodulation node and a second demodulation node and configured to generate an electric current in a substrate and capture photocharges that are generated in response to incident light and move along the electric current and that wherein the pixel array includes the first pixel transistor region may be arranged to surround a single vertex point of the detection region (e.g. detector) as in Fig 5 (See Jang’s 088) or an image sensor device comprising a first pixel that is structured to detect light to produce a first pixel output signal; and a second pixel located contiguous to the first pixel and structured to detect light to produce a second pixel output signal separate from the first pixel output 
	In regards to Claim 1, the combination of Jang’088 with Jan’094 and Jang’657 fails to explicitly disclose “An image sensing device, comprising: a pixel array including pixels, each pixel structured to respond to incident light to produce photocharges indicative of detected 5incident light, wherein the pixel array includes: a first detection structure and a second detection structure located at vertex regions of the pixel on two opposite sides of the pixel in a diagonal direction of the pixel and configured to receive 10photocharges generated by the pixel in response to incident light and are carried by a current”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.
	Regarding claims 2 – 16: claims 2 – 16 depend directly or indirectly to claim 1 and they require all the limitations of claim 1 and which are not taught by the prior/related art of record. On the other hand, claims 2 – 16 add new limitations to claim 1, which are not taught by the prior/related art either. Therefore, claims 2 – 16 are allowable for the same reasons as claim 1.
	In regards to Claim 17, the combination of Jang’088 with Jang’094 and Jang’657 fails to explicitly disclose “An image sensing device, comprising: pixels disposed in a substrate and arranged in a 2x2 matrix as a 10unit, each pixel structured to respond to incident light to produce photocharges indicative of detected incident light; a control node disposed in a center of the pixels and configured to receive a control signal for generating a current in the substrate; and 15a plurality of detection nodes disposed in the respective pixels, and configured to receive photocharges generated by the pixels in response to incident light and carried by the current”. Therefore, as discussed above, claim 17 is allowable over the prior/related art of record.
Regarding claims 18 – 19: claims 18 – 19 depend directly or indirectly to claim 17 and they require all the limitations of claim 17 and which are not taught by the prior/related art of record. On the other hand, claims 18 – 19 add new limitations to claim 17, which are not taught by the prior/related art either. Therefore, claims 18 – 19 are allowable for the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Kitano et al, US 2021/0400223 A1 – it teaches an imaging device including at least one floating diffusion region, and a set of photoelectric conversion regions sharing the at least one floating diffusion region and that convert incident light into electric charges. The imaging device includes a first readout circuit and a second readout circuit. The first readout circuit is coupled to the at least one floating diffusion region and located at a first side of the set of photoelectric conversion region, and the second readout circuit is coupled to the at least one floating diffusion region. The second readout circuit includes a portion located at a second side of the set of photoelectric conversion regions that is 
2. S. Kitano et al., US 2021/4320140 A1 – it teaches an imaging device, comprising: a first pixel including: a first photoelectric conversion region that converts first incident light into first electric charges; a first readout circuit coupled to the first photoelectric conversion region at a first location; and a second readout circuit including a portion coupled to the first photoelectric conversion region at a second location, the second readout circuit being configured to control the first readout circuit, wherein the first location and the second location are on a same first side of the first photoelectric conversion region; and a second pixel adjacent to the first pixel in a first direction and including: a second photoelectric conversion region that converts second incident light into second electric charges; a third readout circuit coupled to the second photoelectric conversion region at a third location; and a fourth readout circuit including a portion coupled to the second photoelectric conversion region at a fourth location, the fourth readout circuit being configured to control the third readout circuit, wherein the third location and the fourth location are on a same second side of the second photoelectric conversion region.
3. J. Jang, US 2021/0288088 A1 – it has a common inventor and it teaches some similar circuit as the current invention but it claims different limitations. It was filed after the current application and it does not qualify as prior art. It teaches an image sensor comprising: a first pixel that is structured to detect light to produce a first pixel output signal; and a second pixel located contiguous to the first pixel and structured to detect light to produce a second pixel output signal separate from the first pixel output signal, wherein each of the first pixel and the second pixel comprises: a detection region including 
4. J. Jang et al., US 2021/0408094 A1 – it includes the same inventors and assignee and it claims different limitations. It was filed about a month before the current application. It teaches an image sensing device comprising: a pixel array of unit pixels, each pixel structured to respond to incident light to produce photocharges indicative of detected incident light and including different photosensing sub-pixels at different locations within the unit pixel to detect incident light; different detection structures formed at peripheral locations of the different photosensing sub-pixels of the unit pixel, respectively, and configured to receive the photocharges that are generated by the different photosensing sub-pixels of and are carried by a current in the unit pixel; a unit pixel voltage node located 
5. J. Jang, US 11,218,657 B2 – it has one common inventor and same assignee. It teaches different claim limitations. It teaches a pixel included in an image sensor, comprising: a first control node and a second control node, each configured to receive control signals and generate a hole current in a substrate in response to the control signals; and a first detection node and a second detection node that are arranged to correspond to the first control node and the second control node, respectively, and configured to capture electrons which are generated by incident light in the substrate and move by the hole current, wherein each of the first and second control nodes has a shape including a first surface and second surfaces connected to the first surface and the first surfaces of the first control node and the second control node are disposed to face each other, and an area of the first surface is larger than an area of any one of the second surfaces.
6. Y. Ebiko, US 2019/0252449 A1 – it teaches an imaging element comprising: a pixel array section including a plurality of pixels that photoelectrically
converts incident light; the pixel including a first signal extraction section including an application electrode connected to a first drive line for application of voltage, for generating an electric field by the application of the voltage, and a suction electrode for detecting a signal carrier generated by the photoelectric conversion, and a second signal 
7. T. Sano, US 2019/0342510 A1 – it teaches a light receiving element, comprising: an on-chip lens; a wiring layer; and a semiconductor layer arranged between the on-chip lens and the wiring layer, wherein the semiconductor layer includes, a first voltage application unit to which a first voltage is applied, a second voltage application unit to which a second voltage is applied, the second voltage being different from the first voltage, a first charge detection unit arranged around the first voltage application unit, and a second charge detection unit arranged around the second voltage application unit, the wiring layer includes, at least one layer including first voltage application wiring configured to supply the first voltage, second voltage application wiring configured to supply the second voltage, and a reflection member, and the reflection member is provided to overlap with the first charge detection unit or the second charge detection unit, in plan view.
8. Y. Jin et al., US 2020/0029047 A1 – it  teaches a Time-of-Flight (ToF)-based three-dimensional (3D) image sensor, comprising: at least two first photogates symmetrically arranged in a central portion of a pixel; at least two first gates configured to remove an overflow charge generated in the at least two first photogates, wherein the at least two first gates are arranged symmetrically in an outer portion of the pixel; and a first gate 

Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697